                  Case 1:19-cv-02039 Document 1 Filed 03/05/19 Page 1 of 3




CARLET, GARRISON, KLEIN
& ZARETSKY, L.L.P.
Michael J. Zaretsky, Esq. (MZ-7098)
623 Fifth Avenue, 24th Floor
New York, NY 10022
(212) 869-2147
Attorneys for Defendant



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


------------------------------------------------------------x

BART J. TARULLI,                                                CIVIL ACTION NO.

     Plaintiff,
                                                                NOTICE OF REMOVAL
v.

AMERIPRISE FINANCIAL SERVICES,

     Defendants.

-----------------------------------------------------------x

TO:      Bart J. Tarulli, Pro Se
         2 Bay Club Drive
         Bayside, NY 11360

SIR:

         PLEASE TAKE NOTICE that the defendant, Ameriprise Financial Services, Inc., sued

herein as “Ameriprise Financial Services” (“Ameriprise Financial”) hereby removes the above-

entitled action from the Supreme Court of the State of New York, New York County (the "State

Court"), to the United States District Court for the Southern District of New York, based on the

following:
                 Case 1:19-cv-02039 Document 1 Filed 03/05/19 Page 2 of 3




         1.       This action was commenced by plaintiff filing a Verified Petition (“Verified

Petition”) in State Court, which was assigned Index No. 101540/2018 by the State Court.

         2.       Ameriprise Financial was served with a Notice of Petition and the Verified

Petition on February 13, 2019. A copy of the Notice of Petition is annexed hereto as Exhibit A,

and a copy of the Verified Petition is annexed hereto as Exhibit B. Annexed to the Verified

Petition, as it was filed in the State Court were, approximately, 400 pages of what appear to be

documents related to the Plaintiff’s claims. Some of those documents contain information that

may be required to be redacted under Fed.R.Civ.P. 5.2(a), and other confidential material. While

this material was not redacted from the documents filed in State Court, the annexed copies have

been redacted to remove such information by the undersigned prior to filing the Verified Petition

in this Court.

         3.       The Verified Petition is the initial pleading setting forth the claim for relief upon

which the instant action is based.

         4.       Upon information and belief, no further proceedings have transpired in the State

Court.

         5.       Ameriprise Financial is a corporation organized and existing under the laws of the

State of Delaware, with its principal place of business and executive offices in the State of

Minnesota, which is also where the substantial majority of its employees are located.

         6.       According to the Verified Petition, plaintiff is a citizen of the State of New York.

         7.       The Verified Petition demands damages of a “maximum” of $11,817,945.00.

         8.       This Court has original jurisdiction of this action pursuant to 28 U.S.C. §1332(a)

in that the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest

and costs, and it is between citizens of different states.

                                                    2
             Case 1:19-cv-02039 Document 1 Filed 03/05/19 Page 3 of 3




       9.      This Notice of Removal is filed with the Court within thirty (30) days after first

receipt by and service upon Ameriprise Financial of a copy of the Verified Petition, the initial

pleading setting forth the claim for relief upon which the action is based, and, therefore, it is

timely pursuant to 28 U.S.C. §1446(b).

       10.     Accordingly, this action is hereby removed to the United States District Court for

the Southern District of New York, pursuant to 28 U.S.C. §§ l44l and l446, with notice to the

State Court as certified below.

DATED:         March 5, 2019                CARLET, GARRISON, KLEIN
                                            & ZARETSKY, L.L.P.
                                            Attorneys for Defendants



                                         By: /s/Michael J. Zaretsky
                                             MICHAEL J. ZARETSKY, ESQ. (MZ-7098)



                                      CERTIFICATION

       I hereby certify that a true and correct copy of the foregoing Notice of Removal was

served upon the plaintiff via regular U.S. Mail at his address stated above; and that a copy of

same was served upon the New York County Clerk, via regular U.S. mail, on this this 5th day of

March, 2019.



                                                 /s/Michael J. Zaretsky__________________
DATED: March 5, 2019                             MICHAEL J. ZARETSKY, ESQ. (MZ-7098)




                                               3
